Order entered on September 20, 1960, striking out the answer of the defendant herein, granting summary judgment to plaintiff, and placing the case on the Ready Day Calendar of November 15, 1960 for assessment of damages, unanimously reversed on the law and on the facts, with $20 costs and disbursements to the appellant, and the motion for summary judgment denied, with $10 costs, on the ground that there are issues of fact which must be determined upon a trial. Concur — Botein, P. J., Breitel, Valente, Eager and Bergan, JJ.